Citation Nr: 0501597	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  99-19 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from April 1944 
to August 1945, as well as service with the Regular 
Philippine Army from August 1945 to April 1946.  The veteran 
died in August 1978 and the appellant is his surviving 
spouse.  

As a procedural matter, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Philippines, denied the 
claim for service connection for the cause of the veteran's 
death by rating decisions dated in August 1998 and February 
1999.  By decision dated in August 2002, the Board found that 
new and material evidence had been submitted to reopen the 
claim but denied it on the basis that neither hepatic 
insufficiency nor liver cirrhosis (the causes listed on the 
veteran's death certificate) were incurred or aggravated by 
military service.  

The Board noted in that decision that the appellant's claim 
had been interpreted as a claim for benefits under 
38 U.S.C.A. § 1318, although the veteran was not rated 
totally disabled for the statutory period; however, a 
temporary stay on the adjudication of § 1318 claims was in 
effect.  

Pursuant to a decision by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in August 2001 
ordering a stay, VA suspended adjudication of all claims for 
DIC benefits under 38 U.S.C.A. § 1318 where the veteran was 
not rated totally disabled for a continuous period of at 
least ten years prior to death.  National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
260 F.3d 1365 (Fed. Cir. 2001) (NOVA I).  

Subsequent to additional rule-making by VA, the Federal 
Circuit revised the stay order, and directed VA to process 
all DIC claims except for claims under 38 U.S.C.A. 
§§ 1311(a)2, 1318, where a survivor seeks to reopen a claim 
on the grounds of new and material evidence.  National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  
As such, the temporary stay on the adjudication of affected 
38 U.S.C. §§ 1311(a)(2) and 1318 claims was lifted, except 
where a survivor seeks to reopen a claim that was finally 
decided during the veteran's lifetime on the grounds of new 
and material evidence.  

As the veteran had filed no claim during his lifetime, there 
is no basis to conclude that the appellant has submitted 
evidence that may be construed as an attempt to reopen a 
finally decided claim.  Therefore, the Board finds the stay 
as to this § 1318 claim has been lifted and the claim is 
ready for appellate consideration.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her § 1318 claim and has 
sufficiently notified her of the information and evidence 
necessary to substantiate the claim.
 
2.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for any service-
connected disability that was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death or so rated for a period of not less than 
5 years from the date of his discharge or other release from 
active duty.

3.  There was no clear and unmistakable error in lifetime 
rating decisions as to the evaluation of service-connected 
disabilities and effective dates.  


CONCLUSION OF LAW

The criteria for establishing entitlement to DIC under 
38 U.S.C.A. § 1318, based on actual receipt of, or 
entitlement to receive, a total compensation rating for 
service-connected disability for at least 10 years preceding 
death, are not met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The relevant laws and regulations provide that benefits are 
paid to a deceased veteran's surviving spouse or children in 
the same manner as if the veteran's death is service 
connected when the veteran's death was not caused by his or 
her own willful misconduct, and the veteran at the time of 
death was in receipt of, or for any reason was not in receipt 
of but would have been entitled to receive, compensation for 
a service-connected disablement that was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death 
or was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. § 3.22 (2004).

"Entitled to receive" means that at the time of death, the 
veteran had a service-connected disability rated totally 
disabling by VA but was not receiving compensation for any of 
various administrative reasons delineated, or if the veteran 
had applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error (CUE) in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date.  
38 C.F.R. § 3.22(b) (2004).  

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  To find CUE, the 
correct facts, as they were known at the time, must not have 
been before the adjudicator or the law in effect at that time 
was incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  

Allegations that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, the VA's breach of 
its duty to assist cannot form a basis for a claim of CUE.  
See 38 U.S.C.A. § 5109A (2002); 38 C.F.R. § 3.105(a) (2004); 
Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Baldwin 
v. West, 13 Vet. App. 1 (1999); Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999); Link v. West, 12 Vet. App. 39 (1998); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992).

In cases where the schedular rating is less than 100 percent, 
total disability ratings may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2004).

VA records show that during his lifetime the veteran was not 
service-connected for any disability and had never made a 
claim of any type.  The veteran's death certificate shows he 
died in August 1978 from hepatic insufficiency secondary to 
liver cirrhosis.  He was 54 years old.
 
Based upon the evidence of record, the Board finds the 
appellant is not entitled to VA service-connected death 
benefits under 38 U.S.C.A. § 1318.  At the time of his death 
the veteran was not in receipt of, or entitled to receive, 
compensation for service-connected disability that was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death or so rated for a 
period of not less than 5 years from the date of his 
discharge or other release from active duty.  Thus, the basic 
threshold criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1318 are not met.  As such, the claim 
must necessarily be denied as a matter of law.
 
When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the critical 
evidence is uncontested and is against the appellant's claim.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The appellant was provided 
with due process notification as it applies to her present 
appeal by correspondence dated in January 2001.

The Board finds that any defect with respect to the timing of 
the due process notice requirement was harmless error.  While 
the notice provided to the appellant in January 2001 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board.  The 
issue on appeal was re-adjudicated in December 2002, 
subsequent to the lifting of the stay on § 1318 claims.  The 
appellant has been provided every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices. 

The January 2001 due process letter informed the appellant of 
the evidence not of record that was necessary to substantiate 
her § 1318 claim.  She was provided with the eligibility 
criteria and was requested to provide additional information 
how she was entitled to § 1318 benefits.  She was instructed 
that if she sought entitlement under "hypothetical 
entitlement theory," that she must set forth how the veteran 
would have been entitled to a 100 percent service-connected 
disability rating that would have been in effect continuously 
for 10 years prior to his death, based on the evidence in his 
claims and identified which parties were expected to provide 
such evidence.  In light of the actual notice provided, the 
Board finds that any content deficiency in the January 2001 
notice letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, by letter dated in June 1998, the RO 
informed the appellant that she should submit all available 
medical records pertaining to the veteran's conditions, 
including clinical records, laboratory reports, X-rays, and 
any other documentation.  The RO indicated that if she had 
difficulty obtaining the documents, VA would assist in 
obtaining those records for her if she provided the names, 
addresses and approximate dates of treatment for all VA and 
non-VA health care providers.  

She was further informed that the veteran's medical records 
had been requested from the VA Medical Center (a copy of the 
letter requesting the documents is contained in the claims 
file) and she was encouraged to ask the Medical Center to 
comply with the request for documents as soon as possible.  
She was also notified of the time she had to submit 
additional medical evidence for consideration.  

Further, it appears that all medical records necessary to 
decide the claim and identified by the appellant have been 
associated with the claims file, including the veteran's 
terminal hospital records.  Moreover, she has not indicated 
that the veteran received private treatment for the disorders 
and, as such, there is no reason to seek additional 
development with respect to private treatment records.  In 
addition, the appellant initially requested a hearing before 
the Board but later withdrew her request.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that entitlement to § 1318 is based on evidence in the 
claims file or in VA's control.  As, by definition, the 
veteran is deceased, there is basis for a medical 
examination.  In this case, the available medical evidence is 
sufficient for an adequate determination.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


